EXHIBIT 10.2






FORM OF WESBANCO, INC.




INCENTIVE BONUS, OPTION &
RESTRICTED STOCK PLAN










STOCK OPTION AGREEMENT






_______________________
(Employee)


__________, 20__






STOCK OPTION AGREEMENT




THIS STOCK OPTION AGREEMENT (this "Agreement") is made and entered into as of
the date shown on the cover page (the "Grant Date") by and between WESBANCO,
INC. (the "Company"), a West Virginia corporation having its principal place of
business in Wheeling, West Virginia, and ___________________ (the "Optionee"),
an employee of the Company or one or more of its Subsidiaries.


WHEREAS, the Company desires to have the Optionee serve as an employee of the
Company or its Subsidiary and to provide the Optionee with an incentive to put
forth maximum effort for the success of the business;


WHEREAS, the Company has adopted the Wesbanco, Inc. Incentive Bonus, Option &
Restricted Stock Plan, as amended and restated effective February 25, 2010 (the
"Plan") to attract and retain highly competent employees and to provide an
incentive in motivating selected employees to achieve long-term corporate
objectives.  Capitalized terms used in this Agreement, unless otherwise defined
herein, shall have the meanings given to such terms in the Plan; and


WHEREAS, this Agreement sets forth the terms and conditions applicable to
options to purchase shares of Stock granted the Optionee under the Plan as
of_________, 20__ (the "Grant Date").


NOW, THEREFORE, accordingly, intending to be legally bound hereby, the parties
agree as follows:


ARTICLE I
Grant of Options


1.1           Subject to the terms and conditions of this Agreement, the Company
hereby grants to the Optionee as of the Grant Date the right and option to
purchase from the Company up to, but not exceeding in the aggregate,
____________ shares of Stock, at an option price of _______ per share (the
"Options"), and for the period beginning on the Grant Date and ending at the
close of business on ____________, 20__(the "Option Term").


1.2           The Options are intended to be nonqualified stock options with an
option price equal to fair market value on the Grant Date and, therefore, exempt
from the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  The options evidenced hereby are not subject to the
requirements or federal income tax treatment described in Section 422 of the
Code.


ARTICLE II
Vesting, Exercise and Tax Withholding


2.1           Unless sooner vested or terminated pursuant to this Agreement,
one-half of the Options granted to the Optionee hereunder shall vest on and
effective ____________, 20__ and the remainder shall vest on and effective
_____________, 20__.


The Committee, within its discretion and under such terms as it may deem
appropriate, may permit the Optionee, if he terminates by reason of Retirement
and that Retirement is with the consent of the Board, to become fully vested or
to continue to become vested in the Options following his retirement.  On and
after the date Options have vested, they may be exercised, in whole or in part,
at any time and from time to time during the Option Term, subject to earlier
termination in accordance with Article III.  Upon the termination of any of the
Options pursuant to Article III, the Options so terminated shall cease to be
exercisable and the Optionee shall have no further rights under this Agreement
with respect to the Options so terminated.


2.2           If a Change of Control (Capitalized terms not herein defined shall
be as defined in the Plan as amended and restated) occurs at a time when there
remain any Options that have not previously been vested or terminated in
accordance with this Agreement, all of those unvested Options shall vest and
become fully exercisable on the date of the Change of Control.


2.3           The Committee, in its sole discretion, shall have the right (but
shall not in any case be obligated), exercisable at any time after the Grant
Date, to vest the Options, in whole or in part, prior to the time the Options
would otherwise vest under the terms of this Agreement.


2.4           Vested Options shall be exercised by the Optionee by delivering to
the Company a Notice in the form set forth as Exhibit A hereto, together with a
check payable to the order of the Company and/or shares of Stock that have been
held by the Optionee for at least six months prior to the date of exercise, with
a stock power executed in blank, equal in value to the option price of the
shares being purchased.  Shares of Stock surrendered in exercise of the Option
shall be valued at their Fair Market Value on the date of exercise.  If the
Stock is publicly traded at the time of any exercise, payment of the exercise
price may also be made in accordance with a "cashless" exercise program, if
established by the Company, under which, if so instructed by the Optionee and if
in the opinion of the Company, such “cashless” exercise would not violate any
applicable law, the Company would issue Stock directly to the Optionee's broker
or dealer upon receipt of an irrevocable written notice of exercise from the
Optionee specifying that shares subject to the Options are to be applied in
payment of the exercise price for Options.


2.5           In the event the Company determines in good faith that the Company
must withhold tax with respect to an exercise of options hereunder, the Company
shall notify the Optionee of the amount of withholding tax or other tax, if any,
that must be paid under federal and, where applicable, state and local law in
connection with the exercise of the Options or the sale of shares of Stock
subject to the Options.  The Optionee shall have the right to elect to meet his
withholding requirement (i) by having withheld from the Options at the time of
exercise that number of shares of Stock, rounded up to the next whole share,
whose Fair Market Value is equal to the amount of withholding taxes due, (ii) by
direct payment to the Company in cash of the amount of any taxes required to be
withheld with respect to such exercise or (iii) by a combination of shares and
cash.


2.6           Prior to delivery of any certificate representing Shares acquired
under this Stock Option Agreement and as a further condition to any exercise of
Options evidenced hereby, the Optionee shall execute and agrees to be bound by
any agreement then in effect among the shareholders of the Company dealing with
rights and liabilities of shareholders of the Company and/or the disposition or
voting of Shares.


ARTICLE III
Termination of Employment


3.1           In event of the termination of employment of the Optionee by the
Optionee for any reason other than death, Disability, Retirement or by the
Company (i) prior to the occurrence of a Change in Control for reasons other
than Cause or (ii) after the occurrence of a Change in Control for any reason
(as such initially capitalized terms are defined in the Plan), (i) any Options
that were not vested prior to the date of such termination of employment shall
terminate on such date and (ii) any Options that were vested prior to the date
of such termination of employment (and which were not previously exercised)
shall terminate on the ninetieth (90th) day following the date of such
termination of employment or the last day of the Option Term, whichever is
earlier.


3.2           In the event of the termination of the employment of the Optionee
by reason of death, Disability or Retirement, those unexercised Options that
were not vested prior to the date of such termination of employment, except as
may otherwise be permitted by the Committee at the time of termination of
employment, shall be forfeited and shall not become vested at any time
thereafter.  In the event of termination of employment for reasons of Disability
or Retirement, those unexercised Options which were vested on the date of
termination shall be exercisable at any time, at the election of the Optionee,
up until and including the second anniversary of such termination of employment,
unless such time is extended by the Committee in its discretion.  In the event
of termination of employment for reasons of death, those unexercised Options
which were vested as of the date of termination shall be exercisable at any
time, at the election of the Beneficiary, up until and including the first
anniversary of the date of the Optionee's death, unless such time is extended by
the Committee in its discretion.


3.3           In the event the Company or any of its direct or indirect
Subsidiaries terminates the Optionee's employment for Cause prior to the
occurrence of a Change in Control, all then unexercised Options, whether or not
then vested, and regardless of whether the Optionee shall have attempted to
exercise those Options on or prior to the date of such termination, shall
immediately become void and unexercisable and shall terminate immediately upon
such termination of employment.


3.4            In the event of termination of employment, the Company, in its
sole discretion, shall have the right (but shall not in any case be obligated),
exercisable on or at any time after the Date of Grant, to permit the Options to
be exercised, in whole or in part, after its expiration date described in
Section 3.1 or Section 3.2, but not after the expiration of the Option Term.


ARTICLE IV
Miscellaneous


4.1            The number and kind of shares subject to the Options and the
exercise price of the Options shall be appropriately adjusted to reflect any
stock dividend, stock split, combination or exchange of shares, merger,
consolidation or other change in capitalization with a similar substantive
effect upon the Options.  The Committee shall have the power and sole discretion
to determine the nature and amount of the adjustment to be made in each case.


4.2            After any merger, consolidation or similar transaction in which
the Company is the surviving corporation, the Optionee shall, at no additional
cost, be entitled upon any exercise of the Options to receive (subject to any
required action by shareholders), in lieu of the number of shares of Stock
receivable pursuant to such exercise, the number and class of shares or other
securities to which the Optionee would have been entitled pursuant to the terms
of the merger, consolidation or similar transaction if, at the time of such
transaction, Optionee had been the holder of record of a number of shares equal
to the number of shares receivable pursuant to such exercise.  Comparable rights
shall accrue to the Optionee in the event of successive transactions of the
character described above.  In the event of a merger in which the Company is not
the surviving corporation, the surviving, continuing, successor, or purchasing
corporation, as the case may be (the "Acquiring Corporation"), shall either
assume the Company's rights and obligations under the Options or substitute
awards in respect of the Acquiring Corporation's stock for such outstanding
Options.  In the event the Acquiring Corporation elects not to assume or
substitute for such outstanding Options, the Board shall provide that any
unvested portion of the outstanding Options that has not previously been
terminated shall be immediately vested as of a date prior to such merger,
consolidation or similar transaction.  The exercise that was permissible solely
by reason of this Section 4.2 shall be conditioned upon the consummation of the
merger, consolidation or similar transaction.  Any Options that are neither
assumed by the Acquiring Corporation nor exercised as of the date of the merger,
consolidation or similar transaction shall terminate effective as of the
effective date of the transaction.


4.3            Nothing contained in this Agreement shall be deemed to confer
upon the Optionee, in his capacity as a holder of Options, any right to prevent
or to approve or vote upon any of the corporate actions described in these
Sections 4.1 and 4.2.  The existence of the Options granted hereunder shall not
affect in any way the right or the power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company's capital structure or its business, or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Stock or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


4.4            Whenever the term "the Optionee" is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
Options may be transferred by will or by the laws of descent and distribution,
the term "the Optionee" shall be deemed to include such person or persons.


4.5            The Options granted hereunder are not transferable by the
Optionee otherwise than by will or the laws of descent and distribution and are
exercisable during the Optionee's lifetime only by him or her.  No assignment or
transfer of the Options granted hereunder, or of the rights represented thereby,
whether voluntary or involuntary, by the operation of law or otherwise (except
by will or the laws of descent and distribution), shall vest in the assignee or
transferee any interest or right herein whatsoever, but immediately upon any
such assignment or transfer the Options shall terminate and become of no further
effect.


4.6            The Optionee shall not be deemed for any purpose to be a
stockholder of the Company in respect of any shares as to which the Options
shall not have been exercised as herein provided.


4.7            Nothing in this Agreement shall confer upon the Optionee any
right to continue in the employ of the Company or shall affect the right of the
Company or its Subsidiaries to terminate the employment of the Optionee, with or
without cause.


4.8            Nothing in this Agreement or otherwise shall obligate the Company
to vest any of the Options, to permit the Options to be exercised other than in
accordance with the terms hereof or to grant any waivers of the terms of this
Agreement, regardless of what actions the Company, the Board or the Committee
may take or waivers the Company, the Board or the Committee may grant under the
terms of or with respect to any options now or hereafter granted to any other
person or any other Options granted to the Optionee.


4.9            Notwithstanding any other provision hereof, the Optionee shall
not exercise the Options granted hereunder, and the Company shall not be
obligated to issue any shares to the Optionee hereunder, if the exercise thereof
or the issuance of such shares would constitute a violation by the Optionee or
the Company of any provision of any law or regulation of any governmental
authority, the terms of any credit agreement or other financing agreement to
which the Company is then a party or by which it is bound.  Any determination in
this connection by the Company shall be final and binding.  The Company shall in
no event be obligated to register any securities pursuant to the Securities Act
of 1933 (as the same shall be in effect from time to time) or any then
applicable state security law or regulation or to take any other affirmative
action in order to cause the exercise of the Options or the issuance of shares
pursuant thereto to comply with any law or regulation of any governmental
authority.


4.10            No amounts of income received by the Optionee pursuant to this
Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company unless otherwise provided in such plan.


4.11            Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered to the party for whom it
is intended at the address shown below or such address as may from time to time
be designated by one party in a notice mailed or delivered to the other party as
herein provided:


If to the Optionee:


_________________
__________________
__________________


If to the Company:


Wesbanco, Inc.
1 Bank Plaza
Wheeling, WV 26003
Attention:  Secretary of the Board


4.12            This Agreement shall be governed by the laws of the State of
West Virginia applicable to agreements made and performed wholly within the
State of West Virginia, without regard to that State's principles of conflicts
of laws.


4.13            As used in this Agreement, unless the context otherwise requires
(i) references to "Articles" or "Sections" are to articles or sections of this
Agreement, (ii) "hereof", "herein", "hereunder" and comparable terms refer to
this Agreement in its entirety and not to any particular part of this Agreement,
(iii) references to any gender include references to all genders, (iv)
"including" means including without limitation, and (v) headings of the various
articles and sections are for convenience of reference only.


4.14            This Agreement sets forth a complete understanding between the
parties with respect to its subject matter and supersedes all prior and
contemporaneous agreements and understandings with respect thereto.  Except as
expressly set forth in this Agreement, the Company makes no representations,
warranties or covenants to the Optionee with respect to this Agreement or its
subject matter, including with respect to the current or future value of the
shares subject to the Options.  Any modification, amendment or waiver to this
Agreement will be effective only if it is in writing signed by the Company and
the Optionee.  The failure of any party to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of that or any other
provision of this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


WESBANCO, INC.


By:___________________________


Title:__________________________
 
 


OPTIONEE:




_______________________________
[______________________]






 

 
EXHIBIT A


EXERCISE OF STOCK OPTION




Pursuant to the provisions of the Stock Option Agreement entered into as of
______, 20__, between WESBANCO, INC. (the "Company") and ________________, I
hereby exercise the incentive stock option granted under the terms of the
Agreement to the extent of _____ shares of the Stock of the Company.  I deliver
to the Company herewith the following in payment for the shares:


 
•
$_________ in cash



 
•
Stock certificates for ________ shares of Stock held for at least six months







Date:
______________________                                                                 ______________________________
[Name]
[Address]
[Soc. Sec. No.]